Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      26-MAY-2021
                                                      10:00 AM
                                                      Dkt. 4 ODSAC


                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


   ASSOCIATION OF APARTMENT OWNERS OF HOLOLANI, by its Board of
             Directors, Respondent/Plaintiff-Appellee,

                                vs.

                    LIZ MILLER and DAN MILLER,
                Petitioners/Defendants-Appellants.

       -----------------------------------------------------

             DANIEL P. MILLER and ELIZABETH A. MILLER,
              Petitioners/Counterclaimants-Appellants,

                                vs.

 ASSOCIATION OF APARTMENT OWNERS OF HOLOLANI, a Hawai͑i nonprofit
     corporation, Respondent/Counterclaim Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CIV. NO. 2CC061000249(3))

        ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           It appearing that the judgment on appeal in the above-

 referenced matters not having been filed by the Intermediate

 Court of Appeals at the time the application for writ of

 certiorari was filed, see Hawaii Revised Statutes ' 602-59(a)
(2017); see also Hawaii Rules of Appellate Procedure (HRAP) Rule

36(b)(1) (2016),

           IT IS HEREBY ORDERED that Petitioners’ application for

writ of certiorari, filed on May 24, 2021, is dismissed without

prejudice to re-filing the application pursuant to HRAP Rule

40.1(a) (2017).     (AThe application shall be filed within thirty

days after the filing of the Intermediate Court of Appeals=

judgment on appeal or dismissal order, unless the time for

filing the application is extended in accordance with this

rule.@).

           DATED:    Honolulu, Hawaii, May 26, 2021.



                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Michael D. Wilson

                                   /s/ Todd W. Eddins




                                   2